Deen, Presiding Judge.
This appeal is from a judgment of the Clarke County Superior Court affirming the decision of the Board of Review of the Department of Labor upholding an Administrative Law-Judge’s finding that *478appellant was not qualified to receive unemployment compensation benefits pursuant to OCGA § 34-8-158 (2) (A).
Decided November 9, 1989.
Willie J. Woodruff, Jr., for appellant.
Michael J. Bowers, Attorney General, Harrison W. Kohler, Deputy Attorney General, Wayne P. Yancey, Senior Assistant Attorney General, Jeffrey L. Milsteen, Assistant Attorney General, Frances G. Lavender, for appellee.
Under OCGA § 5-6-35, appeals from the judgment of a superior court after review of the decision of a state agency must be filed as discretionary appeals. An appeal from such a judgment, which is not filed in accordance with the procedure prescribed in OCGA § 5-6-35, falls outside the jurisdiction of the Court of Appeals; such an appeal must therefore be dismissed. DePass v. Bd. of Review, 172 Ga. App. 561 (324 SE2d 505) (1984); Cook v. Caldwell, 166 Ga. App. 452 (305 SE2d 187) (1983).

Appeal dismissed.


Birdsong and Benham, JJ., concur.